Citation Nr: 0945952	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-37 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected shin splints of the left leg, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected shin splints of the right leg, currently 
evaluated 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea cruris of the groin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 2000 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  During the course of the appeal, the 
Veteran moved; original jurisdiction now resides in the 
Louisville, Kentucky RO.

Procedural history

In April 2003, the Veteran filed claims of entitlement to 
service connection for lumbar spine disability with decreased 
sensation of the right lower extremity, shin splints of the 
bilateral legs, and tinea cruris of the groin.  The July 2003 
rating decision granted service connection for radiculopathy 
of the right lower extremity, evaluated 10 percent disabling; 
shin splints of the left leg, evaluated 10 percent disabling; 
shin splints of the right leg, evaluated 10 percent 
disabling; and tinea cruris of the groin, assigned a 
noncompensable (zero percent) disability rating.  
The Veteran disagreed with the disability ratings assigned 
and, following the issuance of the October 2006 statement of 
the case (SOC), he perfected an appeal by filing a timely 
substantive appeal [VA Form 9] in November 2006.  

These matters are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



Issues not on appeal

The July 2003 rating decision also granted service connection 
for lumbar spine disability, evaluated 10 percent disabling; 
gout of the left foot, evaluated 
10 percent disabling; plantar fasciitis of the right foot, 
evaluated 10 percent disabling; hypertension, evaluated 10 
percent disabling; sinusitis, evaluated  
10 percent disabling; dyshidrosis eczema with onychomycosis 
of the bilateral feet, assigned a noncompensable disability 
rating; and hemorrhoids, assigned a noncompensable disability 
rating.  The Veteran disagreed with the assigned disability 
ratings, and these issues were addressed in the October 2006 
SOC.  

The Veteran filed a substantive appeal in November 2006; 
however, he specifically referenced only the issues of 
increased disability ratings for radiculopathy of the right 
lower extremity, shin splints of the bilateral legs, and 
tinea cruris of the groin.  He did not refer to the other 
issues addressed in the October 2006 SOC.  Accordingly, 
appeals as to these issues have not therefore been perfected.  
See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007) [if 
the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  

Accordingly, the issues of entitlement to increased 
disability ratings for lumbar spine disability, gout of the 
left foot, plantar fasciitis of the right foot, hypertension, 
pan sinusitis, dyshidrosis eczema with onychomycosis of the 
bilateral feet, and hemorrhoids are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].

In a February 2006 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
right ear hearing loss, depressive disorder/adult attention-
deficit disorder, and TDIU.  That decision also granted 
service connection for tinnitus and left ear hearing loss and 
assigned 10 percent disability ratings to each.  To the 
Board's knowledge, the Veteran has not disagreed with any 
aspect of the February 2006 rating decision.  Those issues 
are therefore not in appellate status and they will be 
discussed no further herein.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to increased disability 
ratings for service-connected radiculopathy of the right 
lower extremity, shin splints of the bilateral legs, and 
tinea cruris of the groin must be remanded for further 
evidentiary development.  

Reasons for remand

The Veteran was last afforded a VA examination as to his 
service-connected radiculopathy of the right lower extremity, 
shin splints of the bilateral legs, and tinea cruris of the 
groin in May 2003.  The Veteran has since contended that the 
symptomatology associated with these disabilities has 
significantly worsened.  
See, e.g., the Veteran's statement dated in June 2005.  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

The most recent VA treatment record contained in the 
Veteran's claims folder is dated in October 2007.  Any 
available VA treatment records dated from October 2007 to 
present pertaining to the Veteran should be obtained and 
associated with the VA claims folder.

Accordingly, the case is REMANDED for the following action:

1.	VBA should obtain the Veteran's VA 
treatment records dated October 
2007 to present.  All records so 
obtained should be associated with 
the claims folder.

2.	VBA should then arrange for the Veteran 
to be examined for the purpose of 
addressing the current severity of the 
service-connected radiculopathy of the 
right lower extremity, shin splints of 
the bilateral legs, and tinea cruris of 
the groin.  The Veteran's VA claims 
folder should be reviewed by the 
examiner.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder. 

3.	After undertaking any additional 
development which it may deem to be 
necessary, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


